GAYTON, Associate Judge
(concurring.)
I agree that the conviction shóud be reversed but feel that reversal should be on the sole ground that the evidence does not support a finding of guilt.
I do not agree that the evidence spells out a case of entrapment.' This is not a case- where the officer created a crime merely to punish it. Nor was the defendant inspired, incited, persuaded or lured to commit the alleged offense. Defendant sold the cigarettes to the child not because he was induced to do so by the officer but because he believed that she was making this purchase, as she had many others, for her mother. This is not entrapment. See Sorrells v. United States, 287 U.S. 435, 53 S.Ct. 210, 77 L.Ed. 413, 86 A.L.R. 249, and cases cited.
But we need not consider the question of entrapment because I am satisfied that guilt has not been established in the case. The statute upon which the charge is based simply prohibits the sale of tobacco to a minor under the age of sixteen. Unlike our liquor statute and. similar statutes in other jurisdictions, it does not include words prohibiting sale or delivery to minors when they are acting as agents or messengers for adults.
I think that decisions based upon liquor statutes do not furnish a safe or proper guide in this case. Regulation of liquor sales presents far different problems thán those of tobacco. For reasons not difficult .to understand, legislatures have not concerned themselves nearly so assiduously with the latter as with the former. I see no reason for relying on liquor-sale decisions in this situation.
Here the child 'and her mother were well-known to the storekeeper and by course of conduct he had come to know the child as an authorized messenger or carrier for her mother. Defendant’s uncontra-dicted testimony was that he had never sold cigarettes to minors who were not known to him “but that when children had come into the store for parents for cigarettes and had brought notes asking for them hé sold the cigarettes and that after a family had become well-known to him and he knew the child was coming at the request of the parents, he would sell the cigarettes to the parents as a convenience to them.” Such conduct was not in contravention of the letter or spirit of the statute.